71 So.3d 261 (2011)
In re Susan Huey LAFAYE.
No. 2011-B-1553.
Supreme Court of Louisiana.
September 23, 2011.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent received a check payable to a former tenant, but withheld the check without notifying him and used the check to gain an advantage in her civil suit against him. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Susan Huey Lafaye, Louisiana Bar Roll number 15005, be publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.